NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



GINA K. PERSAUD,                              )
                                              )
              Appellant/Cross-Appellee,       )
                                              )
v.                                            )         Case No. 2D16-568
                                              )
DHANIRAM DANNY PERSAUD,                       )
                                              )
              Appellee/Cross-Appellant.       )
                                              )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Richard A. Nielsen,
Judge.

Mark A. Neumaier, Tampa, for
Appellant/Cross-Appellee.

James R. Schaffer of James R. Schaffer,
P.A., Tampa, for Appellee/Cross-Appellant.


VILLANTI, Judge.


              Gina Persaud (the Wife) appeals the amended final judgment of

dissolution of marriage from Dhaniram Persaud (the Husband). On appeal, the Wife

argues that the trial court erred by: (1) failing to award her adequate retroactive alimony;

(2) not considering the tax consequences of her durational alimony award; and

(3) erroneously calculating her retroactive child support obligation. On cross-appeal,
the Husband contends that the trial court erred by awarding the Wife any alimony at all.

We find merit in only the second and third issues raised by the Wife, and we therefore

reverse those aspects of the amended final judgment and remand for further

proceedings. In all other respects, we affirm.

              After a fourteen-year marriage, the Husband filed for dissolution of

marriage on October 14, 2011. The parties initially stipulated to the entry of an order

granting temporary relief to the Wife, under which the Husband was required to "pay

normal and customary marital expenses of the parties, including without limitation,

household mortgage payments, electric, telephone, cable, and auto insurance." The

parties also agreed that the Husband would pay the Wife an additional $1200 per month

as temporary support. When the marital home was sold, the court relieved the Husband

of his obligation to pay the expenses for that home, but it increased the Wife's

temporary support to $3500 per month effective July 2013. The parties later reached an

agreement pertaining to equitable distribution issues, leaving only the issues of alimony,

child support, and attorney's fees for the trial court's determination.

              In the amended final judgment, the court ordered the Husband to pay

durational alimony to the Wife of $3800 per month for a term of eight years. It also

ordered the Husband to pay $3800 per month in alimony retroactively for the period of

October 12, 2010, through July 31, 2013. Finally, the court ordered the Wife to pay

retroactive child support for the parties' minor child for the period April 1, 2011, through

July 31, 2013. The Wife appeals all three of these awards, and the Husband cross-

appeals the award of durational alimony.




                                            -2-
                            Retroactive Durational Alimony

              The Wife first argues that the trial court erred by failing to award her

retroactive alimony in accordance with her need during the pendency of the dissolution

proceedings, contending that the temporary support award should have been in addition

to the expenses of the marital home because the Husband was not paying those

expenses as ordered. The trial court found that prior to the sale of the marital home, the

Wife required an additional $2357 net after taxes to sustain her lifestyle even after the

Husband paid the monthly expenses for the marital home. Nevertheless, the court had

awarded only $1200 per month in addition to those expenses—an amount the Wife

contends does not meet her demonstrated need.

              "[A]n award of retroactive alimony must be based on the receiving

spouse's need for alimony and the paying spouse's ability to pay." Valentine v. Van

Sickle, 42 So. 3d 267, 274 (Fla. 2d DCA 2010). Need and ability to pay are determined

based on the court's consideration of the factors listed in section 61.08(2), Florida

Statutes (2011), including, inter alia, the duration of the marriage, the standard of living

established during the marriage, the financial resources and earning capacity of each

party, the tax treatment and consequences to both parties of the award, and "[a]ny other

factor necessary to do equity and justice between the parties." "The trial court’s award

of alimony is subject to an abuse of discretion standard of review, and where the record

does not contain substantial, competent evidence to support the trial court’s findings

regarding the amount of alimony awarded, the appellate court will reverse the award."

Wabeke v. Wabeke, 31 So. 3d 793, 795 (Fla. 2d DCA 2009).




                                            -3-
              Here, contrary to the Wife's assertions, the Husband continued to pay the

expenses of the marital home as ordered during the pendency of the proceedings and

until the house was sold. Moreover, the amended final judgment explicitly states that

the court considered the factors outlined in section 61.08(2), including the Wife's

earning capacity and history of holding jobs. The record contains competent,

substantial evidence supporting the court's factual and statutory analysis, and we find

no abuse of discretion in the award of retroactive durational alimony. Therefore, we

affirm that award.

                           Prospective Durational Alimony

              Next, the Wife contends that the trial court erred in determining the

amount of her prospective durational alimony award because it failed to consider the tax

consequences of that award. On cross-appeal, the Husband argues that the trial court

erred by awarding the Wife any durational alimony at all. We reject the Husband's

argument without further comment. However, because we agree with the Wife that the

amended final judgment does not show that the court considered the tax consequences

of its alimony award, we reverse the award and remand for reconsideration.

              In considering the durational alimony award, the trial court found that the

Wife had a need of $5630 per month, and it imputed income to her of $2083 per month

based on her history of holding sporadic, low-paying jobs. Using those figures, the

court found that the Wife had a need for alimony of $3800 per month. The amended

final judgment indicates that the alimony awarded would be taxable to the Wife and

deductible by the Husband. However, neither party disputes that the tax consequences

of the alimony award to the Wife are as follows: $926.36 on $5057 monthly gross




                                           -4-
income for 2011 and $1195.07 on $5880 monthly gross income for 2012 and 2013. As

is clear from these figures, the Wife will actually receive net income significantly less

than her demonstrated need of $5630 per month. And these figures form the basis for

her claim that the durational alimony awarded is inadequate.

              Section 61.08(2)(h) specifically requires that "[i]n determining whether to

award alimony . . . the court shall consider . . . [t]he tax treatment and consequences to

both parties of any alimony award, including the designation of all or a portion of the

payment as a nontaxable, nondeductible payment." Further, "[a]n award of alimony

must be based on the income that is available to the party, i.e., the party's net monthly

income." Hanson v. Hanson, 217 So. 3d 1165, 1166 (Fla. 2d DCA 2017) (quoting

Moore v. Moore, 157 So. 3d 435, 436 (Fla. 2d DCA 2015)); see also Rosaler v. Rosaler,

219 So. 3d 840, 842 (Fla. 4th DCA 2017) (reversing and remanding for the trial court to

make findings regarding the tax consequences of an alimony award). When "[an] award

does not provide for the Wife's needs as they were established during the marriage

despite the Husband's apparent ability to meet those needs, it constitute[s] an abuse of

discretion." Martinez v. Martinez, 228 So. 3d 164, 167 (Fla. 2d DCA 2017).

              Here, it is clear from the amended final judgment that the trial court did not

consider the tax consequences of its durational alimony award. Moreover, as a result of

this oversight, the award does not meet the Wife's determined need despite the

Husband's ability to pay. Therefore, we reverse this portion of the amended final

judgment and remand for the trial court to make findings regarding the tax

consequences of the alimony award and adjust the award accordingly.




                                            -5-
                                 Retroactive Child Support

               Finally, the Wife contends that the trial court erred by using an unpaid

award of retroactive alimony when calculating her income for purposes of determining

her retroactive child support obligation. Again, we must reverse and remand for further

proceedings.

               The amended final judgment required the Wife to pay retroactive child

support to the Husband for the period of April 1, 2011, through July 31, 2013. In

determining the amount of that obligation, the court attributed $3800 in alimony income

to the Wife for that period. However, it is clear from the record that the Wife did not

actually receive $3800 per month in alimony during that time. Instead, the record shows

that she received $1200 per month in alimony from August 2011 through December

2012 and $3500 per month beginning in January 2013. Hence, the trial court awarded

retroactive child support based on alimony awards that the Wife never actually received.

               In determining an award of retroactive child support, the court shall "apply

the guidelines schedule in effect at the time of the hearing subject to the obligor's

demonstration of his or her actual income . . . during the retroactive period."

§ 61.30(17)(a) (emphasis added); see also Swor v. Swor, 56 So. 3d 825, 826 (Fla. 2d

DCA 2011) (reversing retroactive child support award that was based in part on alimony

payments not actually received by the wife). Accordingly, it was error to include unpaid

sums of retroactive alimony when calculating the Wife's monthly income for purposes of

retroactive temporary child support. We therefore reverse the award of retroactive child

support and remand for recalculation using the income actually available to the Wife

during the period in question.




                                            -6-
           Affirmed in part, reversed in part, and remanded.



SILBERMAN and SALARIO, JJ., Concur.




                                       -7-